Citation Nr: 1542672	
Decision Date: 10/02/15    Archive Date: 10/13/15

DOCKET NO.  09-17 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a lung disability, to include chronic obstructive pulmonary disease (COPD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran had active service from August 1963 to November 1966.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Houston, Texas, Office (RO) of the Department of Veterans Affairs (VA).  During the pendency of the claims, jurisdiction of the claims file was transferred to the Waco, Texas RO.  The board remanded the claims addressed in this decision in August 2014. 

During the pendency of the claims on appeal, the Veteran submitted additional claims, to include claims for service connection for hearing loss, tinnitus, hip disabilities, knee disability, ischemic heart disease, among others.  Some claims were granted.  The electronic record includes no notation that the Veteran disagreed with any aspect of the favorable or unfavorable decisions other than as listed on the title page of this decision or as addressed in the Board's August 2014 decision.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing conducted in March 2014.  The transcript of that hearing is associated with the Veteran's electronic file.  

The Veteran's claims file is entirely electronic.  


FINDINGS OF FACT

1.  The medical evidence establishes that the Veteran's current lung disability, COPD, is related to the Veteran's long history of use of tobacco; by law, service connection on that basis is precluded.

2.  The medical evidence is in equipoise to warrant a finding that the Veteran has a current psychiatric disorder, to include PTSD, or depressive disorder not otherwise specified, as a result of a documented incident of his service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a lung disability, to include COPD, are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for service connection for an acquired psychiatric disorder, to include PTSD or depressive disorder, are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he is entitled to service connection for a psychiatric disorder related to his experiences in service, and contends that he has a current lung disability as a result of exposures to hazardous chemicals, asbestos, or other hazardous substances in service.

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service, or for aggravation of a preexisting injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In addition, for certain chronic diseases, such as hypertension, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307, 3.309(a). When chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim for such diseases.  38 C.F.R. §§ 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

COPD is not among the diseases defined by VA as chronic, and no provider has diagnosed a lung disability VA defines as chronic, such as tuberculosis or bronchiectasis.  Therefore, further discussion of presumptive service connection for chronic lung disability is not required.  38 C.F.R. § 3.309; see also Walker.

1.  Claim for service connection for lung disability

During the Veteran's service, he was treated for a "cold" in February 1964.  There is no record of subsequent treatment for a respiratory disorder during the Veteran's service.  The Veteran's nose, sinuses, mouth and throat, and lungs and chest were described as normal at his November 1966 separation examination.  Thus, no chronic lung disability is shown in service.

In an October 2007 statement, the Veteran asserted that he was exposed to asbestos and Agent Orange, paint chips and fumes, and began to smoke while in service.  Regulations provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  VA's Adjudication Procedure Manual Rewrite (M21-1MR) notes that for many asbestos-related diseases, the latency period varies from 10 years to 45 or more years between first exposure to asbestos and development of the disease resulting from the asbestos exposure.  M21-1MR, Part IV.ii.1.H.29a (as in effect March 23, 2015).  VA also notes that an asbestos-related disease also can develop from brief exposure to asbestos.  Id.

VA outpatient treatment records dated from 2007 to the present reflect that the Veteran sought medical evaluation for complaints of shortness of breath and dyspnea on exertion in 2007.  Diagnoses including pulmonary hypertension secondary to obstructive sleep apnea and chronic obstructive pulmonary disease were assigned.  

The VA provider who treated the Veteran in May 2007 noted that the Veteran had a 2-3 pack-a-day history of cigarette use for 10 to 20 years before he quit smoking in 1990.  

The provider noted that the Veteran's history of tobacco use and exposure to paint and exhaust fumes "could be contributing" to his pulmonary disease.  This statement is neither favorable nor unfavorable to the Veteran's claim that exposure to hazardous substances in service, such as asbestos or paint fumes, were the cause of COPD, since the opinion that such substances "could be" contributory is a speculative statement.  In this regard, it is important for the appellant to understand that no one would suggest that this condition "could not be" related to service, therefore, for the doctor to say it "could be" says very little.  See, e.g., Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (medical evidence which merely indicates that the alleged disorder "may or may not" exist or "may or may not" too speculative to establish a claimed link).  

In 2009, the Veteran requested further evaluation to determine if he had asbestosis.  Pulmonary function testing in May 2009 disclosed "no restriction to suggest asbestosis."  

The Veteran was hospitalized for treatment of chest pain at a private medical facility in Round Rock, Texas, in June 2012, for treatment of chest pain.  The discharge summary includes a notation that the Veteran had a known history of "COPD from exposure to previous cigarette smoke and asbestos."  The discharge summary discloses no notation that any abnormality of either lung was detected on radiologic examination.  The discharge summary included no notation that pulmonary diagnostic testing was performed; in contrast, the discharge summary notes specific cardiovascular diagnostic testing, including stress testing and cardiac catheterization.  

The VA provider who assessed the Veteran in January 2013 noted that the lung fields were clear.  VA clinical records through October 2013 reflect that no provider assigned a diagnosis of asbestosis or noted any symptom of exposure to asbestos.

The examiner who conducted October 2013 VA examination concluded that it was less than likely that the Veteran had a lung disability related to asbestos because the Veteran's chest x-ray was normal and there was no evidence of asbestos-related pleural plaques, scarring, or effusion.  The examiner concluded that the Veteran's use of cigarettes was "the likely etiology" of COPD.  This evidence is entirely unfavorable to the Veteran. 

At his hearing, the Veteran testified that a provider who treated him during private July 2013 hospitalization in Round Rock, Texas, told him that asbestos and "all that 'chemical stuff' he was exposed to in service, together with his smoking, "destroyed" his lungs.  The Veteran also testified that "fibers" in his lungs were identified by a provider who conducted an MRI (magnetic resonance imaging) examination.  The claim was Remanded to afford the Veteran an opportunity to identify or submit these records.  The Veteran did not submit or authorize VA to obtain any additional records.  The Board is unable to locate any radiologic examination or MRI which is interpreted as showing asbestos fibers.  Thus, the Veteran has failed to provide any medical evidence that asbestos exposure resulted in actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Board interprets the June 2012 private notation regarding the cause of COPD as history recorded or transcribed by a health-care provider without additional enhancement or analysis.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  This statement in the discharge summary is not a probative medical opinion.  This statement in the discharge summary does not place the favorable and unfavorable evidence in equipoise, given the persuasive, probative unfavorable opinion that cigarette smoking is the likely cause of the Veteran's COPD.

Finally, the Board notes the Veteran's contention that he should be granted service connection for COPD due to cigarette use because he first began using cigarettes in service.  The Veteran's statements that he first began smoking in service are credible.  However, for claims filed after June 9, 1998, the law precludes VA from granting service connection for a respiratory disorder resulting from nicotine use or addiction.  38 U.S.C.A. § 1103.  The claim for service connection for COPD may not be granted.  

Duties to the claimant

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2014).  After Veteran submitted his 2007 claim for service connection for a lung disability, a letter which advised the Veteran of the criteria for service connection was issued in August 2007.  The Veteran's responses and testimony since the issuance of that letter demonstrate that the Veteran understood the criteria for service connection and understood why the claim was not granted.  

If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  The record does not show any defect in the timing or content of notice.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

A VLJ who chairs a personal hearing has a duty to fully explain the issues and a duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2).  When the Veteran testified before the undersigned VLJ in March 2014, the VLJ asked the Veteran questions focused on the elements necessary to substantiate the claims on appeal at that time.  Each duty to the Veteran outlined was met during the 2014 Travel Board hearing.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained.  The Veteran specifically identified during his testimony the additional relevant evidence he thought might be available, and he was advised to submit that information.  He was afforded an additional opportunity to submit additional evidence about his lung disability following the 2014 Remand.  He has verified in writing that he has no additional evidence and that he cannot identify and authorize any additional evidence that VA should attempt to obtain.  VA has notified the appellant of any evidence that could not be obtained.  VA has obtained examination with respect to this claim, and has obtained VA clinical records.  VA has reviewed all evidence of record, including the private evidence submitted by the Veteran.

Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additional development of these claims would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

2.  Claim for service connection for an acquired psychiatric disability

The Veteran served on board the U.S.S. Yorktown.  That ship was used for landings for missions over Vietnam, but there is no record that it docked in Vietnam.  The Veteran was awarded a meritorious Captain's Mast Commendation for helping put out a fire that had started on the clothing of a fellow servicemember.  This incident occurred while the ship was in port in the continental United States.

In order to establish service connection for PTSD, the evidence of record must include a medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred, if the stressor was not incurred in combat.  38 C.F.R. § 3.304(f).  

In this case, at least one non-combat stressor alleged by the Veteran is shown in the Veteran's service personnel records.  

A diagnosis of a mental disorder must conform to the American Psychiatric Association, Diagnostic and Statistical Manual, Fourth Edition (DSM-IV) (1994).  38 C.F.R. § 4.125(a).  As set forth in the DSM-IV, a valid diagnosis of PTSD requires that a person has been exposed to a traumatic event in which both of the following were present: (1) the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of himself or others, and (2) the person's response involved intense fear, helplessness, or horror. 

VA outpatient treatment records dated in March 2008 reveal complaints of depression.  Medication was recommended, and the Veteran was referred for VA mental health treatment.  VA treatment records thereafter reflect continuing treatment of depression and reflect that medication treatment of depression continued.  See VA outpatient treatment record April 2008.  VA evaluations in October 2010 and November 2010 resulted in a diagnosis of PTSD, and the providers discussed the stressors described by the Veteran and related the Veteran's current diagnosis to his experiences in service.     

The provider who conducted July 2013 VA examination concluded that the Veteran did not meet the diagnostic criteria for a diagnosis of PTSD, and concluded that the appropriate diagnosis was chronic adjustment disorder with depression.  The examiner noted that the Veteran was not pursuing active psychotherapy for an acquired psychiatric disorder.  

The examiner concluded that the Veteran's endorsement of symptoms of depression or PTSD was exaggerated, and concluded that it was less than likely that the symptoms of an acquired psychiatric disorder currently reported by the Veteran were related to his service, providing highly probative against all claims.  

The examiner opined that any diagnosis of a psychiatric disorder assigned without validity testing should be considered suspect.  Thus, the opinion is unfavorable to the claim for service connection for an acquired psychiatric disorder, to include depression.

The Veteran submitted a private medical opinion from a private psychotherapist, A.N.W., Ph.D.  Dr. Wolf opined that the Veteran's lengthy history of substance abuse (alcohol and barbiturates) following his military service and his selection of an occupation that was avoidant of and largely devoid of interactions with others was a result of his experiences in service.  Dr. A.N.W. found that the Veteran's current diagnoses, 

At his March 2014 hearing, the Veteran and his wife testified that most of the Veteran's symptoms of an acquired psychiatric disorder, such as irritability, nightmares, extreme startle response, were of many years' duration, and had been chronic since his service discharge.   

Following the Board's August 2014 remand for further development of the claim, the Veteran submitted an October 2014 private clinical opinion from S.W., Ph.D.  Dr. S.W. opined that PTSD and depressive disorder, not otherwise specified, were the appropriate diagnoses, and opined that the Veteran's current PTSD and depression symptoms were related to his military service and stressful incident therein.   

The report of the VA examination conducted in July 2013 is extremely unfavorable to the Veteran.  That report includes an opinion that current symptoms were not related to the Veteran's service.  The examiner also opined that any diagnosis of an acquired psychiatric disorder assigned without performance of contemporaneous validity testing should be considered suspect.  

The October 2014 private opinion submitted during the course of the Remand is favorable to the Veteran.  The provider who conducted that examination, Dr. S.W., like prior VA treating providers and Dr. A.N.W., failed to conduct such testing.  Those records are, however, favorable to the Veteran's claim.  Assessment of the validity of responses was conducted only by the examiner who conducted 2013 VA examination.  No other single VA or private assessment is as comprehensive or persuasive as the unfavorable July 2013 VA opinion.  However, the records reflect that, by the time of the 2013 VA examination, the Veteran had already undergone inpatient treatment for PTSD and had been taking medications to treat an acquired psychiatric disorder for more than 5 years.  Thus, the Veteran was assessed by numerous providers.  

Some of the evidence of record is neutral, that is, no opinion as to the date of onset or etiology of an acquired psychiatric disorder is expressed.  The July 2013 opinion is the only medical evidence unfavorable to the Veteran's claim.  The evidence thus discloses that numerous VA providers expressed information or opinions favorable to the Veteran's claim.  

The evidence obtained on Remand does not include records of VA treatment of any disorder after October 2013.  Thus, it is not possible to determine whether VA providers who treated the Veteran after the unfavorable opinion was placed in the record agreed with, and followed, the recommendations expressed in the July 2013 report (which would increase the persuasive value of that opinion) or did not agree with the examiner who expressed the July 2013 VA opinion (so as to decrease the persuasive value of that report).  In essence, the VA medical evidence is slightly unfavorable to the Veteran, because the unfavorable opinion expressed by the provider who conducted the most comprehensive testing is more persuasive than the notes favorable VA treatment notes with less comprehensive evaluations.  

The two 2014 private opinions, one prior to the Board's 2014 Remand, and one after the Board's 2014 Remand, are favorable to the Veteran.  Neither of the private providers followed the recommendation in the July 2013 report that validity testing be conducted, so neither private opinion is as persuasive as the unfavorable VA examination.  Nevertheless, the Board accords those opinions some weight.  Given the additional, favorable, private opinion dated in October 2014, the evidence is at least in equipoise to warrant a finding in the Veteran's favor.  38 U.S.C.A. § 5107(b).  The claim for service connection for an acquired psychiatric disorder, diagnosed as depressive disorder or PTSD, may be granted.  

The nature and extent of the problem related to service is not before the Board at this time.  Indications of exaggeration in the record must be considered in any determination. 

As the determination on this claim is favorable to the Veteran, no further discussion of the duties to notify or assist the Veteran is required.  

ORDER

The appeal for service connection for a lung disability, to include chronic obstructive pulmonary disease (COPD), is denied.

The appeal for service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) or a depressive disorder, is granted.


____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


